Citation Nr: 0822196	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied a claim for service connection for PTSD.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.
As an initial matter, the Board notes that the veteran's DD-
214 Form reflects that he was a recipient of the Combat 
Infantryman Badge.  This award is indicative of service in 
combat operations; thus, the Board finds that 38 U.S.C.A. 
§ 1154(b) is applicable, and the veteran's claimed stressors 
need not be verified.

In regards to establishing a current diagnosis of PTSD, the 
Board notes that the veteran underwent a VA examination in 
April 2004.  After noting the veteran's developmental, 
military, occupational, and marital histories, and examining 
the veteran's mental status, the examiner stated that, while 
the veteran did have a stressor event, there is no indication 
that he persistently re-experiences the stressors in the form 
of flashbacks or nightmares.  The examiner went on to note 
that the veteran complained of sleep disturbance and avoided 
crowds but that he had a good history of positive 
relationships with friends.  In conclusion, he stated that 
the veteran has no psychopathology other than a difficulty 
with alcohol, which predates his military experiences.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 75 and diagnosed him with alcohol 
dependence.  No diagnosis of PTSD was rendered at this time. 

Since this examination was conducted, the veteran has 
submitted new medical evidence relating to his claim for 
PTSD.  Specifically,  a June 2005 letter from a private 
psychologist noted that the veteran exhibited avoidance of 
emotion, abuse of alcohol, chronic nightmares, suspiciousness 
and hypervigilance, horror upon recollection of Vietnam 
experiences, irritability, and sleep deprivation.  The 
psychologist further noted that these symptoms are consistent 
with or indicative of PTSD.  However, he qualified his 
statements by noting that the veteran is not his patient and 
has never been evaluated by him.  He explained that he had 
spent considerable time with the veteran during a ten-day 
period, and that it was discussed during this time that led 
him to believe that the veteran has PTSD. 

The Board notes that the veteran has testified that he did 
not feel as if he was properly assessed at the April 2004 VA 
examination.  See hearing transcript, May 2008; notice of 
disagreement, March 2005.  Specifically, he has stated that 
he felt as if he was on a job interview at this examination 
and did not feel comfortable discussing fully discussing his 
symptoms.  Id.

As the veteran has alleged that he felt that he held back 
important information during the April 2004 VA examination, 
and he has new medical evidence suggesting that he does, in 
fact, have PTSD, the Board finds that the necessity for 
another examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for another VA examination to determine whether 
he has a current diagnosis of PTSD in accordance with the 
criteria as set forth in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV) that was incurred in or 
aggravated by his active duty.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination with a psychiatrist.  The 
claims file should be provided to the 
psychiatrist for review, and the 
psychiatrist should note that it has 
been reviewed.  The psychiatrist 
should be advised that the veteran's 
description of events as they occurred 
during the course of combat should be 
presumed credible.  A diagnosis of 
PTSD must be either ruled in or 
excluded.  The psychiatrist should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she 
or he should so state and indicate the 
reasons.  If PTSD is diagnosed, the 
doctor should clearly indicate if that 
diagnosis is based on the veteran's 
military service, to include combat in 
Vietnam. 

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the August 
2005 statement of the case (SOC).  In 
the benefit sought on appeal remains 
denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




